Citation Nr: 9921699	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  96-42 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than February 8, 
1994, for a 100 percent schedular disability rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1965 to September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  In a May 1993 rating decision, the RO continued a 30 
percent disability rating for PTSD and denied the veteran's 
claim for an earlier effective date for the initial grant of 
service connection for PTSD.  The veteran was notified of 
this decision but did not appeal.  

3.  The RO received an informal claim for an increased rating 
for PTSD on February 8, 1994.  

4.  Entitlement to a 100 percent schedular disability rating 
for PTSD is not factually ascertainable prior to February 8, 
1994.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 8, 
1994, for a 100 percent schedular disability rating for PTSD 
have not been met.  38 U.S.C.A. §§ 5107, 5100 (West 1991); 
38 C.F.R. §§ 3.102, 3.157, 3.400 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Initially, the Board emphasizes that a rating decision 
becomes final if the veteran does not timely perfect an 
appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302.  See 38 C.F.R. §§ 20.201 (defining a 
notice of disagreement); 20.302(a) (stating requirements for 
timely filing a notice of disagreement).  A final decision is 
generally not subject to revision.  38 C.F.R. § 3.104(a)

In this case, the RO granted service connection for PTSD in a 
May 1991 rating decision and assigned a 10 percent rating 
effective from December 28, 1988, and a 30 percent rating 
effective from November 29, 1989.  The 30 percent rating was 
reinstated effective February 1, 1991, following a period of 
temporary total disability for hospitalization.  The veteran 
was notified of the decision by letter dated June 2, 1991.  
However, there is no subsequent communication that could be 
construed as a notice of disagreement intended to initiate an 
appeal.  Because the veteran did not timely perfect an 
appeal, the decision became final.  Similarly, in a May 1993 
rating action, the RO denied an earlier effective date for 
the award of PTSD and reinstated the 30 percent rating 
effective from January 1, 1993, after another temporary 
period of total disability.  Again, the veteran was notified 
of the decision by letter dated June 4, 1993, but there was 
no timely communication indicating an intent to appeal.  
Therefore, the May 1993 rating decision is also final.  
Accordingly, despite the veteran's claims, there can be no 
assignment of an effective date for a compensable rating 
prior to the date of the May 1993 rating decision.    

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  Once a formal claim 
for compensation is allowed, receipt of a report of 
examination of hospitalization by VA or the uniformed 
services will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157(b).  In such instances, the date 
of outpatient or hospital examination or date of admission to 
a VA or uniformed services hospital will be accepted as the 
date of receipt of a claim. Id.   

The next communication the RO received after the May 1993 
rating decision was the notice of the veteran's admission for 
inpatient treatment on February 8, 1994, which it received 
later that same month.  Subsequent notices showed that the 
veteran was discharged on March 2, 1994, and readmitted on 
March 15, 1994.  Thereafter, in April 1994, the received a 
claim from the veteran, through his representative, for an 
increased rating for PTSD, to include entitlement to TDIU.  
Following some intervening rating actions and the veteran's 
appeal, in a July 1996 rating action, the RO awarded a 
schedular 100 percent schedular disability evaluation for 
PTSD effective from the beginning of the February 1994 
hospitalization.

The Board accepts February 8, 1994, as the date of an 
informal claim for an increase.  38 C.F.R. § 3.157(b).  
Therefore, the effective date of any increase granted is 
February 8, 1994, unless entitlement to an increase is 
factually ascertainable within the one-year period before 
that date, but not before the date of the May 1993 rating 
decision.  In this case, however, there is no medical 
evidence relevant to the disability level of the service-
connected PTSD within that one-year period.  Therefore, 
entitlement to an increase is not factually ascertainable 
prior to February 8, 1994.  Accordingly, the Board finds that 
the preponderance of the evidence is against entitlement to 
an effective date earlier than February 8, 1994, for a 100 
percent schedular disability rating for PTSD.  38 U.S.C.A. 
§§ 5107(b), 5110; 38 C.F.R. §§ 3.102, 3.400.      
 

ORDER

Entitlement to an effective date earlier than February 8, 
1994, for a 100 percent schedular disability rating for PTSD 
is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

